                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT OF OHIO
                                           WESTERN DIVISION


Hassan A. Assi,                                      :
                                                     :
                  Plaintiff(s),                      :
                                                     :   Case Number: 1:19cv688
        vs.                                          :
                                                     :   Judge Susan J. Dlott
Col. S. Williams, et al.,                            :
                                                     :
                  Defendant(s).                      :

                                                 ORDER

        This matter is before the Court pursuant to the Order of General Reference in the United States

District Court for the Southern District of Ohio Western Division to United States Magistrate Judge

Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed the pleadings and filed

with this Court on September 20, 2019 a Report and Recommendation (Doc. 4). Subsequently, the

plaintiff filed objections to such Report and Recommendation (Doc. 7).

        The Court has reviewed the comprehensive findings of the Magistrate Judge and considered de

novo all of the filings in this matter. Upon consideration of the foregoing, the Court does determine that

such Recommendation should be adopted.

        Accordingly, plaintiff’s complaint is DISMISSED without prejudice pursuant to 28 U.S.C.

§§1915(e)(2)(B) and 1915A(b)(1).

        The Court certifies pursuant to 28 U.S.C. §1915(a)(3) that an appeal of any Order adopting the

Report and Recommendation will not be taken in good faith. Therefore, plaintiff is DENIED leave to

appeal in forma pauperis. See McGore v. Wrigglesworth,114 F.3d 601 (6th Cir. 1997).

        IT IS SO ORDERED.




                                                         ___s/Susan J. Dlott___________
                                                         Judge Susan J. Dlott
                                                         United States District Court
